Case 2:20-bk-02088-EPB   Doc 110 Filed 12/17/20 Entered 12/17/20 17:19:09   Desc
                          Main Document    Page 1 of 4
Case 2:20-bk-02088-EPB   Doc 110 Filed 12/17/20 Entered 12/17/20 17:19:09   Desc
                          Main Document    Page 2 of 4
Case 2:20-bk-02088-EPB   Doc 110 Filed 12/17/20 Entered 12/17/20 17:19:09   Desc
                          Main Document    Page 3 of 4
Case 2:20-bk-02088-EPB   Doc 110 Filed 12/17/20 Entered 12/17/20 17:19:09   Desc
                          Main Document    Page 4 of 4
